ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM:
This case returns to us on remand from the Supreme Court, No. 13-317, Halliburton Co., et al. v. Erica P. John Fund, Inc., fka Archdiocese of Milwaukee Supporting Fund, Inc. following the Court’s grant of a Writ of Certiorari to consider our affir-mance of the district court’s judgment. The Supreme Court reversed our judgment and remanded this case to us for further proceedings consistent with the opinion of the Court. Accordingly, we VACATE the district court judgment. We REMAND this case to the District Court for the Northern District of Texas for further proceedings consistent with the Supreme Court’s opinion.